Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12, 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pruitt et al (6158201).

It should be noted that the recitation “pivotable," "movable," "configured to” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed 
[AltContent: textbox (Hood assembly)][AltContent: arrow]
[AltContent: textbox (One or more drums)][AltContent: arrow][AltContent: textbox (Tines/metal ribs)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    393
    641
    media_image1.png
    Greyscale


[AltContent: textbox (Roll/auger flighting portion with angled/helical portion which is inwardly positioned)][AltContent: arrow]
    PNG
    media_image2.png
    186
    352
    media_image2.png
    Greyscale

1. A harvesting header of an agricultural machine, comprising: 
a frame (12); 
a cutting mechanism coupled to the frame and configured to cut crop (cutters 68); 
an auger rotatably coupled to the frame at a location rearward of the cutting mechanism (conveying roller); and 
an impeller rotatably coupled to the frame at a location rearward of the auger, the impeller configured to receive crop directly from the auger and condition the cut crop (conditioning rolls/drums 170 or 172); 
wherein, crop is projected by the auger in a rearward and upward direction relative to the impeller (shown/taught above). 

wherein the impeller comprises an elongated drum and a plurality of tines, where the plurality of tines are coupled to the drum (marked up, however in col. 7, ln 65-67, other conditioning roll designs can be used or substituted with). 

4. The harvesting header of claim 1, further comprising a hood assembly disposed at least partially above and spaced from the impeller to define a gap therebetween (marked up). 

5. The harvesting header of claim 4, wherein the hood assembly is operably movable relative to the impeller to increase or decrease a size of the gap (NOTE: the structure enabling the “operably movable … to increase or decrease” is not claimed positively and distinctly; however, the prior art teaches adjustable swath board, col. 8, ln 12-22). 

6. The harvesting header of claim 5, wherein the hood assembly is pivotable about a pivot axis relative to the impeller to increase or decrease the size of the gap (shown/taught above, and see col. 8, ln 12-22). 



8. The harvesting header of claim 1, further comprising at least one or more drums coupled to the frame and suspended at least partially above and rearward of the cutting mechanism, the one or more drums configured to move cut crop from the cutting mechanism inwardly and rearwardly to the auger (marked up). 

9. The harvesting header of claim 1, wherein the auger is rotatably driven about an auger axis and the impeller is rotatably driven about an impeller axis, where the impeller axis is located rearward of auger axis (shown/taught above). 

10. The harvesting header of claim 9, wherein the impeller axis is located above the auger axis (shown/taught above). 

11. The harvesting header of claim 1, wherein the auger comprises an elongated cylindrical roll including a flighting portion and an angled portion, the flighting portion configured to move cut crop to a center portion of the roll and the angled portion is configured to move the cut crop upwardly towards the impeller (marked up; capability/intended use is given). 

12. The harvesting header of claim 11, wherein the angled portion is located inwardly of the flighting portion along the roll (shown/taught above). 

14. The harvesting header of claim 1, wherein the impeller is positioned directly rearward of the auger (shown/taught above). 

The following are already addressed above, unless otherwise noted:

15. An agricultural machine, comprising: 
a windrower configured to be towed through a field (fig 7, capable of being towed); 
a harvesting header (24) coupled to the windrower, the harvesting header including a frame and a cutting mechanism coupled to the frame for cutting crop; 
an auger rotatably coupled to the frame at a location rearward of the cutting mechanism; and 

wherein, the auger operably directs cut crop in a rearward and upward direction relative to the impeller. 

16. The agricultural machine of claim 15, wherein the impeller comprises an elongated drum and a plurality of tines, where the plurality of tines are coupled to the drum. 

17. The agricultural machine of claim 15, further comprising a hood assembly disposed at least partially above and spaced from the impeller to define a gap therebetween. 

18. The agricultural machine of claim 15, wherein the auger is rotatably driven about an auger axis and the impeller is rotatably driven about an impeller axis, where the impeller axis is located rearward of auger axis (see cl. 9). 

19. The agricultural machine of claim 15, wherein the auger comprises an elongated cylindrical roll including a flighting portion and an angled portion, the fighting portion configured to move cut crop to a center portion of the roll and the angled portion configured to move the cut crop upwardly towards the impeller (see cl. 11). 


providing a windrower or carrier frame and tongue assembly including a cutting mechanism, an auger, an impeller, and an impeller hood assembly; 
travelling in a work direction along an underlying surface and cutting crop with the cutting mechanism; 
moving the cut crop from the cutting mechanism inwardly and rearwardly by the auger; 
projecting the cut crop upwardly via the auger to the impeller; 
directing the cut crop through a gap defined between the impeller and the impeller hood assembly (see cl. 4); and 
conditioning the crop as it passes through the gap.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pruitt et al (6158201), in view of Eubanks et al (2006/0185338).

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Pruitt teaches the claimed invention, except:

3. The harvesting header of claim 2, wherein each of the plurality of tines are pivotally coupled to the drum via a clip. 
13. The harvesting header of claim 1, further comprising a fluffer assembly located rearwardly of the impeller. 

	Eubanks teaches an impeller / fluffer having pivotally coupled tines for conditioning crop (figs 2, 3). 

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide alternate conditioning means for Pruitt with the teachings of Eubanks, 
as the applicant teaches the conditioning / impeller of the embodiment shown in figs 4-5, refs 214, 220, may be replaced with an impeller or fluffer as shown in figs 10-11, 
one skilled in the art using sound engineering judgement would be able to use an alternate impeller/fluffer having tines coupled thereto, and/or
add another conditioning and/or fluffer rearward of the impeller, 
in order to more thoroughly condition and flexibly direct the crop against the swather board in Pruitt, and 
more easily maintain and service the tines.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Snider ‘562, teaches a cutting mechanism 10, auger 12, impeller 13 capable of conditioning the crop.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.